DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (hereafter AAPI) in view of Aoyama et al. (US 2016/0253024), and further in view of Tsai et al. (US 2017/0017338).
Regarding claim 1:

Applicant's admitted prior art discloses:
 
A touch display panel, comprising: 
a substrate (Fig. 1a: 10), 
a buffer layer (Fig. 1a: 20), 
a first metal layer (Fig. 1a: 21), 
 a gate insulating layer (Fig. 1a: 40), 
 a semiconductor layer (Fig. 1a: 30), 
 an interlayer insulating layer (Fig. 1a: 50), 
 a gate metal layer (Fig. 1A: 51), 
 a second metal layer (Fig. 1A: 61 and 62), 
 a planarization layer (Fig. 1a: 70), 
 a pixel electrode layer (Fig. 1a: 80), 
 an organic layer (Fig. 1a: 90), and 
 a common electrode layer disposed sequentially (Fig. 1a: 100), 
 wherein the second metal layer comprises a plurality of touch lines and a plurality of data lines forming a plurality of sub-pixels in a vertical projection area of the semiconductor layer (shown in Fig. 2), the sub-pixels are arranged in an array on the substrate (Fig. 2).
Applicant's admitted prior art does not disclose:
(A) "the touch lines are disposed in the sub-pixels,” 
(B) “a projection of one of the touch lines on the substrate completely falls within a projection of the semiconductor layer on the substrate in a cross section of the touch display panel taken in a direction perpendicular to an extending direction of the data lines” 
Regarding (A):
Aoyama discloses:
The touch lines are disposed in the sub-pixels (as seen in, e.g., Fig. 2, the touch lines 12 are disposed in the sub-pixels).
It would have been obvious to one of ordinary skill in the art at the time the time the application was filed to include in applicant's admitted prior art the element taught by Aoyama.
The rationale is as follows:
Applicant's admitted prior art and Aoyama are directed to the same field of art. Aoyama (see, e.g., 4) is quite similar except an LCD instead of an OLED, but this is a common variation in the art. Aoyama discloses this structure improves detection accuracy and simplifies manufacturing (paragraphs 5-6). One of ordinary skill in the art could have included this with predictable results.
Regarding (B):
Tsai discloses:
a projection of one of the touch lines on the substrate completely falls within a projection of the semiconductor layer on the substrate in a cross section of the touch display panel taken in a direction perpendicular to an extending direction of the data lines (paragraph 32: overlaps with the source electrode 124S, the data line or the gate metal layer 121 (emphasis added); where as per paragraph 26 “the patterned semiconductor layer 123 corresponds to the gate metal layer 121” ).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in AAPI in view of Aoyama the elements taught by Tsai.
The rationale is as follows:
AAPI, Aoyama, and Tsai are directed to the same field of art.
This is probably already present in Aoyama but Aoyama admittedly does not explicitly show it. Tsai discloses this prevents the aperture ratio of the pixel from being decreased. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 5:
AAPI in view of Aoyama, and further in view of Tsai discloses:
wherein the common electrode layer is connected to the data lines, and the pixel electrode layer is connected to the touch lines (as per applicant's Fig. 1a).
Regarding claim 6:
AAPI in view of Aoyama, and further in view of Tsai discloses:
wherein the data lines are distributed among the array of the sub-pixels, and each of the sub-pixels is connected to a corresponding one of the data lines, and the data lines are configured to provide a plurality of data signals to the sub-pixels (applicant's Fig. 1b).
Regarding claim 7:
AAPI in view of Aoyama, and further in view of Tsai discloses:
 further comprising a plurality of scan lines distributed among the array of the sub-pixels, wherein each of the sub-pixels is connected to a corresponding one of the scan lines, and the scan lines are configured to provide a plurality of scan signals to the sub-pixels (shown in applicant's Fig. 1b).
Regarding claim 8:
AAPI in view of Aoyama, and further in view of Tsai discloses:
wherein the touch lines are insulated from the data lines (as seen in applicant's Fig. 1a).
Regarding claims 10 and 14-17:
AAPI in view of Aoyama, and further in view of Tsai, discloses an electronic device (applicant paragraph 3). All other elements of these claims have already been identified with respect to earlier rejections. No further elaboration is necessary.
 
Claims 2-4, 9, 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPI in view of Aoyama, and further in view of Tsai, and further in view of Kimura et al. (US 2017/0115786)
Regarding claim 2:
AAPI, etc., discloses a touch display panel as discussed above.
AAPI, etc., does not disclose:
“wherein each of the subpixel has a width ranging from 13 um to 26 um.”
Kimura discloses:
subpixels have a width of 10 – 20 um (paragraph 12).
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include in AAPI in view of Aoyama wherein each of the subpixel has a width ranging from 13 um to 26 um.
The rationale is as follows:
AAPI, Aoyama, Tsai, and Kimura are directed to the same field of art.
AAPI, Aoyama, and Tsai do not give any specific dimensions. Kimura disclose what is a typical size for a subpixel in similar circumstances. The range disclose by Kimura as typical for a subpixel substantially overlaps with the claimed range, making it obvious.
Regarding claim 3:
AAPI, etc.,discloses:
wherein a first distance between each of the touch lines and one of the data lines adjacent to a left side thereof ranges from 0.25 um to 26 um (this follows from the size taught by Kimura and the position of the touch and data lines in Aoyama).
Regarding claim 4:
AAPI, etc.,discloses:
wherein a second distance between each of the touch lines and one of the data lines adjacent to a right side thereof ranges from 0.25 um to 26 um (this follows from the size taught by Kimura and the position of the touch and data lines in Aoyama).
Regarding claim 9:
AAPI in view of Aoyama, and further in view of Tsai discloses a touch display panel as discussed above.
AAPI in view of Aoyama, and further in view of Tsai, does not disclose:
“wherein the scan lines are made of a metal material comprising molybdenum.”
Kimura discloses:
 wherein the scan lines are made of a metal material comprising molybdenum (paragraph 63, where the scan line is made up of this material as discussed later, e.g., paragraph 108).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in AAPI in view of Aoyama, and further in view of Tsai, the materials taught by Kimura.
The rationale is as follows:
AAPI, Aoyama, Tsai, and Kimura are directed to the same field of art.
Kimura discloses that molybdenum is a material commonly used in this exact situation. One of ordinary skill in the art could have included it with predictable results.
Regarding claims 11-13 and 18:
All elements positively recited have already been discussed with respect to earlier rejections. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 20 July 2021 have been fully considered but they are not persuasive.
Applicant first (page 6) shows their Fig. 2 to show the new claim language directed to the touch line falling within a projection of the semiconductor layer.
Applicant next (page 7) shows that their AAPI does not show this. The Examiner had argued that AAPI showed the previous language, which recited a different component. There’s no disagreement that AAPI doesn’t show the new claim language.
Applicant next (page 8) argues that Aoyama doesn’t show this. It is certainly true that Aoyama doesn’t explicitly show it. In the opinion of the Examiner it probably follows from Aoyama because Aaoyama shows the touch line in the exact same place that applicant has it. If applicant begins from their AAPI and moves the touch line, and AAPI in view of Aaoyama begins from AAPI and moves the touch line to the same place, it probably is in the same place relative to the pixel components. But Aaoyama does not explicitly show this.
For that reason Tsai is relied upon. Applicant argues (page 9) with Tsai. Applicant’s argument is that the touch line in Fig. 2 of Tsai does not fall completely within the projection of the semiconductor layer 123. 
It is true that in Fig. 2 of Tsai it does not. But Tsai discloses (paragraph 32) that “the touch signal line 14 overlaps with the source electrode 124S, the data line or the gate metal layer 121” (emphasis added). What the figure shows is it overlapping the source electrode 124S. But Tsai clearly discloses that this is one of several possible alternatives. If it overlapped the gate metal layer 121 it would be in the same position as applicant’s touch line (note from paragraph 28 that the gate metal layer 121 and the semiconductor layer 123 are in the same place). 
Therefore although it is not specifically shown in the figure the possibility of the line being in this position is disclosed by Tsai.
From here (page 10) applicant only argued Kimura doesn’t disclose this feature. Kimura is not relied upon for this.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694